 4:18-cr-03140-RGK-CRZ Doc # 111 Filed: 04/27/20 Page 1 of 2 - Page ID # 636



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                            4:18CR3140

       vs.
                                                       MEMORANDUM
EDWARD R. HANSEN,                                       AND ORDER

                     Defendant.



     On March 30, 2020, following an evidentiary hearing, Magistrate Judge
Cheryl R. Zwart made certain findings of fact and recommended that Defendant’s
motion to dismiss (Filing No. 84) be denied in its entirety. See Filing No. 105.
Defendant filed a statement of objections to the Magistrate Judge’s findings and
recommendation on April 9, 2020. See Filing No. 106.

       I have conducted a de novo review of the record pursuant to 28 U.S.C. §
636(b). I find that inasmuch as Judge Zwart has fully, carefully, and correctly found
the facts and applied the law, the Magistrate Judge’s findings and recommendation
should be adopted, Defendant’s statement of objections should be denied, and
Defendant’s motion to dismiss should be denied in its entirety.

      Defendant’s motion to dismiss includes an alternative request that the court
enter an order “limiting the evidence and Counts on which the government may
proceed.” (Filing No. 84, p. 2.) The denial Defendant’s motion to dismiss is made
without prejudice to Defendant’s ability to file a motion in limine regarding this
evidentiary issue.

      Accordingly,
 4:18-cr-03140-RGK-CRZ Doc # 111 Filed: 04/27/20 Page 2 of 2 - Page ID # 637



      IT IS ORDERED:

      1.     The Magistrate Judge’s findings and recommendation (Filing No. 105)
are adopted.

      2.    Defendant’s statement of objections (Filing No. 106) is denied.

      3.    Defendant’s motion to dismiss (Filing No. 84) is denied in its entirety.

      Dated this 27th day of April, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
